Name: Commission Regulation (EEC) No 3674/86 of 1 December 1986 extending the provisional measures applicable to imports into Spain of urea originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 86 Official Journal of the European Communities No L 339/21 COMMISSION REGULATION (EEC) No 3674/86 of 1 December 1986 extending the provisional measures applicable to imports into Spain of urea originating in certain third countries Whereas, with regard to being consistent, it is proposed to increase the volume/ of approved imports, up to this date, from 20 000 to 25 000 tonnes, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982, on common rules for imports ('), and in particular Article 15 ( 1 ) thereof, After consultations within the Advisory Committee set up by the said Regulation, Whereas, Commission Regulation (EEC) No 2565/86 (2), as modified by Commission Regulation (EEC) No 3339/86 (3), imposed provisional measures applicable to imports into Spain of urea originating in certain third countries ; whereas the measures foreseen by this Regula ­ tion are only applicable up to 30 November 1986 ; Whereas the reasons prevailing at the time of adoption of this Regulation continue to exist ; Whereas, whilst waiting for the conclusion of the consul ­ tations in progress, it is proposed to extend the provis ­ ional measures, implemented by Regulation (EEC) No 2565/86, up to 31 December 1986 ; Article 1 In the first Article of Regulation (EEC) No 2565/86 the date '30 November 1986' and the amount '20 000 tonnes' are replaced by the date '31 Deember 1986' and the amount '25 000 tonnes', respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Offical Journal of the European Communities. It shall apply with effect from 1 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p . 1 . 0 OJ No L 229, 15 . 8 . 1986, p. 8 . (3) OJ No L 306, 1 . 11 . 1986, p . 47.